             Case 1:20-cv-00466-DGL Document 21 Filed 08/31/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

KATHLEEN B.,
                                                                       DECISION AND ORDER
                                       Plaintiff,
                                                                       20-CV-0466L

                       v.


KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                              Defendant.
________________________________________________



                                 PRELIMINARY STATEMENT

        Plaintiff brings this action pursuant to Section 205(g) of the Social Security Act (the “Act”),

42 U.S.C. § 405(g), seeking judicial review of a final decision of the Commissioner of Social

Security (the “Commissioner”). (Dkt. #1).

        On September 30, 2016, plaintiff, then fifty-five years old, filed an application for a period

of disability and disability insurance benefits under Title II of the Act, alleging disability beginning

on October 15, 2013. That application was denied on January 20, 2017. (Dkt. #13 at 15). Plaintiff

requested a hearing, which was held on October 3, 2018 via videoconference before administrative

law judge (“ALJ”) David J. Begley. Plaintiff and vocational expert Ronald Malik appeared and

testified.

        The ALJ issued a decision on January 8, 2019, finding plaintiff not disabled. (Dkt. #13 at

15-25). That decision became the final decision of the Commissioner when the Appeals Council

denied review on February 25, 2020. (Dkt. #13 at 1-3). This appeal followed.
          Case 1:20-cv-00466-DGL Document 21 Filed 08/31/21 Page 2 of 7




       The plaintiff has moved for judgment on the pleadings requesting remand of the matter for

further proceedings (Dkt. #15), and the Commissioner has cross moved for judgment dismissing

the complaint (Dkt. #19), pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. For the

reasons set forth below, plaintiff’s motion is granted, the Commissioner’s cross motion is denied,

and the matter is remanded for further proceedings.

                                         DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-settled five step sequential evaluation, and the Court assumes the reader’s

familiarity therewith. See Bowen v. City of New York, 476 U.S. 467, 470 71 (1986). See 20 CFR

§§404.1509, 404.1520. The Commissioner’s decision that a plaintiff is not disabled must be

affirmed if it is supported by substantial evidence, and if the ALJ applied the correct legal

standards. See 42 U.S.C. §405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ summarized plaintiff’s medical records, and concluded that plaintiff’s severe

impairments consisted of degenerative disc disease of the lumbar spine, status-post fusion. (Dkt.

#13 at 17).

       Because the record also reflected diagnoses of depression and anxiety, the ALJ applied the

special technique for mental impairments, and concluded that plaintiff has no limitation in

understanding, remembering, or applying information, no limitation in interacting with others, a

mild limitation in concentration, persistence and pace, and no limitation in adapting or managing

herself. (Dkt. #13 at 18).

       Plaintiff was fifty-two years old on the alleged onset date, with past relevant work as a

teacher’s aide. The ALJ determined that plaintiff has the residual functional capacity (“RFC”) to

perform light work, except that she is prohibited from climbing ladders, ropes and scaffolds. She


                                                2
            Case 1:20-cv-00466-DGL Document 21 Filed 08/31/21 Page 3 of 7




can no more than occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and crawl.

Additionally, she must avoid concentrated exposure to slippery and uneven surfaces, hazardous

machinery, unprotected heights, and open flames. (Dkt. #13 at 19).

       When presented with this RFC at the hearing, the vocational expert testified that an

individual with these limitations could perform plaintiff’s past relevant work as a teacher’s aide.

(Dkt. #13 at 24). The ALJ accordingly found plaintiff not disabled.

       I.       The ALJ’s Step Two Findings

       Plaintiff initially argues that the ALJ erred in declining to find that plaintiff’s anxiety and

depression were “severe” impairments at step two of the sequential analysis.

       The second step’s evidentiary requirement for demonstrating severity is de minimis, and is

intended only to exclude the very weakest of cases. See Dixon v. Shalala, 54 F.3d 1019, 1030 (2d

Cir. 1995). Thus, a step two finding of non-severity is only appropriate where “the medical

evidence establishes only a ‘slight abnormality’ which would have ‘no more than a minimal

effect’” on an individual’s ability to perform basic work activities. Rosario v. Apfel, 1999 U.S.

Dist. LEXIS 5621 at *14 (E.D.N.Y. 1999) (quoting Bowen v. Yuckert, 482 U.S. 137, 154 n.12

(1987)).

       I find no error in the ALJ’s conclusion that plaintiff’s anxiety and depression were non-

severe. As the ALJ noted, plaintiff did not receive specialized mental health treatment. Her medical

records indicate that her symptoms were successfully treated by her primary care provider with

medication, and that her condition was generally stable during the relevant period. (Dkt. #13 at 18-

19, 748). Furthermore, regardless of the ALJ’s severity finding, the record does not indicate that

plaintiff’s depression or anxiety caused any particular work-related limitations that the ALJ failed

to consider. As such, I find no error in the ALJ’s determination that plaintiff’s depression and


                                                 3
           Case 1:20-cv-00466-DGL Document 21 Filed 08/31/21 Page 4 of 7




anxiety did not cause greater than minimal limitations on her ability to perform work-related

functions, and thus were not severe impairments.

        II.      The ALJ’s Assessment of the Medical Opinion Evidence of Record Concerning
                 Plaintiff’s Exertional Limitations
        With respect to plaintiff’s exertional limitations, the record before the ALJ contained only

one comprehensive, function-by-function RFC opinion by an examining physician, and no

function-by-function RFC opinions by any of plaintiff’s treating physicians.1

        Consulting internist Dr. David Brauer examined plaintiff on December 8, 2016, and

observed lumbar spinal motion reduced to 20 degrees, squat reduced to 60%, and resting tremors

in both hands. The remainder of the examination findings were normal, with full range of motion

and strength in plaintiff’s extremities, normal gait and stance, normal sensation and reflexes, and

intact hand and finger dexterity and grip strength. Dr. Brauer noted that he had also reviewed

lumbar x-rays, which showed disc space narrowing. He determined that plaintiff had “moderate”

limitations with respect to prolonged sitting, “moderate to marked” limitations in pushing, pulling,

lifting, and carrying heavy objects, and “marked” limitations in full or repetitive bending or

squatting. (Dkt. #13 at 527-31).

        The ALJ gave Dr. Brauer’s opinion “little” weight, finding that any moderate-to-marked

limitations were inconsistent with “evidence of effective treatment and evidence of full strength

and full range of motion of the extremities.” (Dkt. #13 at 22). The ALJ’s RFC finding limited

plaintiff to a range of light work, with the ability to lift and carry up to 20 pounds: it did not include



1
  The record did contain several “opinions” from treating pain management specialists Dr. Gary Wang, Dr. Jerry
Tracy, Dr. Eugene Gosy, and Dr. Nikita Dave, treating orthopedic surgeon Dr. William Capicotto, and independent
medical examiner Dr. Narendra Kansal. However, each of these consisted solely of conclusory opinions concerning
the ultimate issue of disability, or percentage-based assessments of overall disability, rather than assessments of
plaintiff’s functional limitations. The ALJ properly declined to grant controlling weight to these “opinions,” as the
ultimate issue of disability is reserved for the Commissioner. However, on remand, the ALJ is encouraged to recontact
plaintiff’s treating physicians to request properly detailed, function-by-function RFC assessments.
                                                         4
           Case 1:20-cv-00466-DGL Document 21 Filed 08/31/21 Page 5 of 7




any limitations with respect to sitting, pushing, or pulling, and permitted “occasional” bending

(stooping) or crouching (squatting). (Dkt. #13 at 19).

       Plaintiff argues that the ALJ’s rejection of the bulk of the limitations opined by Dr. Brauer

was insufficiently supported, and that the ALJ’s resulting RFC findings were not supported by

substantial evidence.

       The Court agrees. The ALJ’s finding that the pushing, pulling, lifting, carrying, bending,

and squatting limitations described by Dr. Brauer were inconsistent with “full strength and full

range of motion in the extremities” was not logically sound, overlooked contrary evidence in the

record, and created an evidentiary gap.

       Initially, there was no reasonable basis for the ALJ to conclude that the limitations opined

by Dr. Brauer to account for plaintiff’s lumbar spinal degeneration were patently inconsistent with

examination findings of full strength and range of motion in plaintiff’s arms and legs. By holding

that plaintiff’s normal extremity findings somehow canceled out her abnormal lumbar spine

findings, and thus provided a basis to reject the spine-related limitations that Dr. Brauer opined,

the ALJ improperly focused only upon those portions of Dr. Brauer’s opinion that were favorable

to a finding of non-disability. See generally Gregory S. v. Commissioner, 2021 U.S. Dist. LEXIS

85179 at *8 (W.D.N.Y. 2021) (remand is appropriate where ALJ cherry picked “a few scattered

examination findings” and minimized the breadth and consistency of contradictory evidence of

record).

       Nor did the ALJ sufficiently explain how scattered reports of post-surgical “improvement”

in some of plaintiff’s pain symptoms served to undermine Dr. Brauer’s opinion, particularly when

nothing in the opinion suggested that any of the limitations it described were meant to account for

pain, rather than for the diminished range of motion in the lumbar spine and difficulty squatting


                                                 5
          Case 1:20-cv-00466-DGL Document 21 Filed 08/31/21 Page 6 of 7




that Dr. Brauer observed. These functions demonstrably did not improve after plaintiff’s spinal

fusion surgery in July 2017. See Dkt. #13 at 1056-60 (August 7, 2018: plaintiff presents for

continued chronic low back pain, physician notes January 16, 2018 MRI of the lumbar spine which

was abnormal, showing disc bulges and slight foraminal stenosis); 1039-41 (August 7, 2018,

plaintiff presents for pain management, and is noted to have an antalgic, slow gait and limited

range of motion, despite full strength); 1072 (August 14, 2018 examination: lumbar spinal flexion

and extension limited to no more than 20 degrees and 6 degrees respectively, with 60 degrees and

25 degrees being “normal”); 1090 (August 24, 2018 lumbar spine MRI continue to show mild to

moderate degenerative changes and disc bulging at L2-3 and L3-4).

        Furthermore, even assuming arguendo that the ALJ had properly supported his decision

not to credit the bulk of Dr. Brauer’s opinion, the rejection of that opinion created a gap in the

record which deprived the ALJ’s RFC finding of adequate evidentiary support. While an ALJ may

base an RFC assessment on evidence other than medical opinions, such as treatment notes and

activities of daily living, the instant record lacked sufficient evidence to do so. Plaintiff’s treatment

notes and surgical records did not contain sufficient detail about her exertional and postural

limitations to support the highly specific RFC finding reached by the ALJ, and the ALJ’s RFC

finding presumed exertional abilities far in excess of those to which plaintiff testified. See Monroe

v. Commissioner, 676 Fed. Appx. 5, 9 (2d Cir. 2017) (unpublished opinion); Moreau v. Berryhill,

2018 U.S. Dist. LEXIS 41743 at *28-*29 (D. Conn. 2018).

        Because the ALJ failed to provide a sufficient explanation for rejecting Dr. Brauer’s

opinion and did not rely on any other medical opinion in crafting his RFC, and because the record

lacked sufficient alternative evidence for the ALJ to reach an informed RFC determination, the

ALJ’s findings amounted to an improper substitution of his “own expertise or view of the medical


                                                   6
         Case 1:20-cv-00466-DGL Document 21 Filed 08/31/21 Page 7 of 7




proof [in place of] any competent medical opinion,” and remand is appropriate. Greek v. Colvin,

802 F.3d 370, 375 (2d Cir. 2015). See generally Moreau v. Berryhill, 2018 U.S. Dist. LEXIS 4173

at *33-*34 (D. Conn. 2018).



                                        CONCLUSION

       For the foregoing reasons, the plaintiff’s motion for judgment on the pleadings (Dkt. #15)

is granted, the Commissioner’s cross motion (Dkt. #19) is denied, and the matter is remanded for

further proceedings. On remand, the ALJ is directed to reassess Dr. Brauer’s opinion, to

supplement the record as appropriate by recontacting plaintiff’s treating and examining physicians

and/or obtaining additional medical opinions with specific function-by-function assessments of

plaintiff’s residual functional capacity, and to reach a new disability determination which is

supported by substantial evidence.

       IT IS SO ORDERED.



                                     _______________________________________
                                              DAVID G. LARIMER
                                            United States District Judge
Dated: Rochester, New York
       August 31, 2021




                                                7
